Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-9, 14, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowshik et al. (US 2016/0256230 (provided in the IDS)).

3.	Addressing claims 1 and 21, Kowshik discloses an apparatus, comprising: 
a cylindraceous sleeve body, wherein the cylindraceous sleeve body defines a longitudinal axis, wherein the cylindraceous sleeve body includes: an open proximal end, an open distal end, and a lumen extending from the open proximal end to the open distal end, wherein the lumen is sized and configured to receive a shaft of a medical instrument 
a navigation sensor positioned at the open distal end of the cylindraceous sleeve body, wherein the navigation sensor is coaxially positioned with the longitudinal axis of the cylindraceous sleeve body (see Fig. 2 and [0046]; element 231; the definition of coaxial is having a common axis or coincident axes; as seen in Fig. 2, the sensor element 231 is on the same longitudinal axis as the cylindraceous sleeve body);
an interface feature, wherein the interface feature is configured to couple the navigation sensor with an image guidance system, wherein the navigation sensor is configured to cooperate with an image guidance system to provide feedback indicating a position of the navigation sensor in three-dimensional space (see Fig. 1, [0026] and [0029-31]; sensor 231 provide position and the image display on the screen; images are taken for viewer to view medical procedure at the treatment region. Examiner interprets the claim as sensor provide position of device in the treatment region and images are taken of the treatment procedure. Viewer views images of the treatment region with the knowledge of the position of the device);
an apparatus comprising: a medical instrument, wherein the medical instrument comprises: a body, a shaft extending distally from the body, and an end effector positioned at a distal end of the shaft (see Fig. 2, 
a navigation sleeve, wherein the navigation sleeve comprises: a cylindraceous sleeve body, wherein the cylindraceous sleeve body includes an open proximal end, an open distal end, and a lumen extending from the open proximal end to the open distal end (see Fig. 2 and [0044]; hollow with two open ends configure to introduce tool (shaft) 226 into lumen 225; catheter body 216 is the sleeve body);
navigation sensor positioned at the open distal end of the cylindraceous sleeve body (see Fig. 2, element 231);
an interface feature, wherein the interface feature is configured to couple the navigation sensor with an image guidance system, wherein the navigation sensor is configured to cooperate with the image guidance system to provide feedback indicating a position of the navigation sensor in three-dimensional space (see Fig. 1, [0026] and [0029-31]; sensor 231 provide position and the image display on the screen; images are taken for viewer to view medical procedure at the treatment region. Examiner interprets the claim as sensor provide position of device in the treatment region and images are taken of the treatment procedure. Viewer views images of the treatment region with the knowledge of the position of the device);
wherein the shaft of the medical instrument is received within the lumen of the navigation sleeve such that the end effector is positioned at a 

4.	Addressing claims 2-9, 14 and 16-17 Kowshik discloses:
wherein the cylindraceous sleeve body is flexible (see Fig. 2); 
wherein the cylindraceous sleeve body is frangible (see [0073]; plastic is capable of frangible); 
wherein the cylindraceous sleeve body comprises a longitudinally spaced array of weakened portions configured to facilitate breakage of the body at a corresponding plurality of predetermined longitudinal positions (see Fig. 6a, [0063] and [0073]; the cut out piece make the tube at that weaken and can break; plastic is breakable);
wherein the cylindraceous sleeve body is configured to deform laterally (see [0062-63]; bend to deform laterally); 
wherein the cylindraceous sleeve body is configured to deform radially (see [0062-0063]; flexible device is capable of bend (laterally) and twist (radially) which are deformed); 
wherein the cylindraceous sleeve body is configured to deform longitudinally (see [0062-0063]; urethane is capable of grumble or longitudinal deform; bend and flex with undue restriction lead to longitudinally deform); 
wherein the cylindraceous sleeve body includes an elastomeric material lining the lumen (see [0062]; Pebax, nylon are elastomer) 
wherein the navigation sensor comprises a coil (see [0046] and Fig. 2, element 231);
wherein the interface feature comprises a wireless communication assembly, wherein the wireless communication assembly is configured to provide wireless communication of signals from the navigation sensor to the image guidance system (see [0034]);
a medical instrument, wherein the medical instrument comprises: a body (see Fig. 2 and [0040]; medical instrument 200); 
a shaft extending distally from the body (see Fig. 2 and [0044]; auxiliary tool is capable of being a shaft);
an end effector positioned at a distal end of the shaft and wherein the lumen is configured to receive the shaft (see Fig. 2, [0028] and [0044]; shaft 226 enter lumen 225); 
wherein the cylindraceous sleeve body has a length such that the end effector may protrude distally from the open distal end of the cylindraceous sleeve body when the shaft is received in the lumen (see 
wherein the shaft has a laterally bent region, wherein the cylindraceous sleeve body has sufficient flexibility to conform to the laterally bent of the shaft (see Fig. 2, shaft 226 and catheter 216 bent together).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik et al. (US 2016/0256230 (provided in the IDS)) and in view of Andreason et al. (US 2019/0025040; the same as WO 2017/127722 provided in the IDS).

7.	Addressing claim 10, Kowshik discloses coil sensor, however, he does not disclose the coil extends around a coil axis that is coaxial with the longitudinal axis of the cylindraceous sleeve body. This is a designer choice that only require routine skill in the art and does not change the operation principle. Andreason discloses coil extends In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

8.	Addressing claims 11-13 and 15, Kowshik discloses wireless system and does not explicitly disclose wire system; however, using wire or wireless connection/communication is a designer choice that only require routine skill in the art and does not change operation principle. Applicant’s specification disclose both wire and wireless communication (see [0030-0045]) therefore this is just designer choice. It is unclear in Kowshik’s Fig. 1 all the connection/communication lines are wire. Andreason explicitly discloses wherein the interface feature comprises a wire (see Fig. 3B; 106B is an interface with a wire/cable connect to it); wherein the wire extends along an outer surface of the cylindraceous sleeve body (see Fig. 3B; wire/cable 112B wrap around the cylindraceous device inside patient body). The wire is positioned within a . 

s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik et al. (US 2016/0256230 (provided in the IDS)) and in view of Makower et al. (US 2011/0060214 (provided in the IDS)).

10.	Addressing claim 19-20, the apparatus of claim 1 and medical instrument of claims 16-17 essentially perform all the method steps of claims 19-20. Also, see paragraphs [0026], [0029-0031], Fig. 2 and [0044]. The shaft 226 is inserted into lumen 225, shaft had end effector that protrude from catheter body 216 to treat tissue. The navigation element is the EM sensor that provide position of distal end of catheter body 216 and end effector. Images are taken for viewer to view medical procedure at the treatment region. Examiner interprets the claim as sensor provide position of device in the treatment region and images are taken of the treatment procedure. Viewer views images of the treatment region with the knowledge of the position of the device. However, Kowshik does not disclose limitation wherein the act of using the medical instrument in the medical procedure includes inserting the distal end of the shaft into an anatomical passageway of an ear, nose, or throat of the patient. In the same field of endeavor, surgical instrument with image guided surgical procedure, Makower discloses wherein the act of using the medical instrument in the medical procedure includes inserting the distal end of the shaft into an anatomical passageway of an ear, nose, or throat of the patient (see abstract, Fig. 9, [0079] and [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kowshik to use the medical instrument in the medical procedure includes inserting the distal end of the shaft into an anatomical passageway of an ear, . 

Response to Arguments

Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive. Applicant argues Kowshik fails to teach the new amended limitation in claim 19. Applicant’s argument is not persuasive because the new amended limitation is being rejected by new reference Makover. Applicant argues Andreason does not teach a navigation sensor that is coaxially positioned with a longitudinal axis of a cylindraceous sleeve body having a lumen sized and configured to receive a shaft of a medical instrument. Applicant argues Andreason only discloses coils wound around a portion of a needle. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Andreason discloses coils wound around a portion of a needle is a navigation sensor that is coaxially positioned with a longitudinal axis of a cylindraceous sleeve body having a lumen sized (the inductor coil is the navigation sensor and needle is a cylindraceous sleeve body having a lumen size; the coil wound around a portion of a needle is coaxially positioned with a longitudinal axis of a cylindraceous sleeve body). Kowshik discloses a cylindraceous sleeve body having a lumen sized and configured to receive a shaft of a medical instrument. Applicant argues In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) show that arrangement or rearrangement of component is obvious to one of ordinary skill in the art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793